FRUGE, Judge ad hoc.
This was an action filed on an open account by plaintiff against Charles A. Nolan, d/b/a Old Spanish Trail Industries. After personal service on the defendant, the legal delays having expired, a preliminary default was entered and after the three day delay, the defendant having failed to answer plaintiff’s petition, the preliminary default entered on the 12th day of November, 1947, was confirmed and made final on the 2nd day of December, 1947.
After final judgment, the plaintiff made The Magna Corporation garnishee alleging that the Magna Corporation had property in effects in its possession or under its control belonging to the said Charles A. Nolan. An order was signed by the Honorable Trial Judge making The Magna Corporation garnishee and order*447ing them to answer the accompanying interrogatories under oath within ten days from service as the law directs. Thereafter, on the 26th day of November, 1949, a copy of the petition making The Magna Corporation garnishee, the interrogatories and the order of court was served on The Magna Corporation through one of its registered agents for service. After the delays expired, The Magna Corporation having failed to answer any of the interrogatories served upon them, judgment “pro confesso” were given against The Magna Corporation in favor of United Distributors, Inc., plaintiff, on the 13th day of June, 1950. Thereafter, the garnishee, The Magna Corporation, perfected a sus-pensive appeal furnishing bond according to law.
The case came up before this Court for argument and the defendant appellant was neither present nor did it submit a brief to this Court. Counsel for plaintiff appellee was present but did not argue the case and submitted the case without brief.
This Court has examined the record and finds no defects or errors patent therein.
Therefore, it is ordered that the judgment appealed from is affirmed; all costs to be borne by defendant.